Citation Nr: 0941234	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 19, 2006, 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from July 1961 to 
October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  In that 
rating decision, the RO granted the Veteran's claim for TDIU 
with an effective date of May 19, 2006, and the Veteran's 
disagreement with the effective date led to this appeal.  


FINDINGS OF FACT

1.  VA received the Veteran's formal claim for entitlement to 
TDIU on October 20, 2006; a VA mental health clinic note 
dated October 4, 2006, which indicates the Veteran's intent 
to file for unemployability, is an informal TDIU claim.  

2.  In its December 2006 rating decision, the RO granted 
entitlement to a TDIU rating, effective from May 19, 2006.  

3.  There is no factually ascertainable evidence 
demonstrating that prior to May 19, 2006, and within the one 
year before VA's receipt of the Veteran's TDIU claim on 
October 4, 2006, the Veteran was unemployable as a result of 
his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 19, 2006, 
for the award of a TDIU rating have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the RO received the Veteran's claim for a TDIU 
rating in October 2006, and in an October 2006 letter, the RO 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his underlying TDIU claim 
and the requirements for an effective date determination.  
The letter identified the Veteran's duties in providing 
information and evidence to substantiate that claim.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 
20 Vet. App. 537 (2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 
1317 (Fed. Cir. 2007).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request t he claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter 
of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353 - 23,356 (Apr. 30, 2008).  
The earlier effective date claim at issue in this case arose 
from the receipt in October 2007 of a Notice of Disagreement 
as to the date assigned upon award of TDIU.  

As to the duty to assist, VA medical records are in the file 
along with statements from the Veteran's physicians and 
former employer.  In addition, the RO has obtained private 
medical records identified by the Veteran.  There is no 
indication that there is additional information or evidence 
pertinent to the issue on appeal, and the Board finds that VA 
has satisfied its duty to assist.  

Laws and Regulations - TDIU Effective Date

A claim for a TDIU is a claim for an increased rating.  
Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see Hurd 
v. West, 13 Vet. App. 449, 451-52 (2000).  The provisions 
governing the assignment of the effective date of an 
increased rating are set forth in 38 U.S.C.A. § 5110(a) and 
(b)(2), and 38 C.F.R. § 3.400(o).  

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by regulation that provides that the 
effective date for an award of increased compensation will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  Date of 
receipt means the date on which a claim, information, or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2009).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 
at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400 (o)(1)(2); VAOPGCPREC 12-98, 63 Fed. Reg. 56,703 ) 
(Oct. 22, 1998).  

In determining an effective date for an award of TDIU, VA 
must make two essential determinations.  It must determine 
(1) when a claim for TDIU was received, and (2) when a 
factually ascertainable increase in disability occurred so as 
to warrant entitlement to TDIU.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2009).  

With respect to the first of these determinations (when a 
claim for TDIU was received), the Board notes that, once a 
formal claim for VA benefits has been filed, a subsequent 
informal request for increase will be accepted as a claim.  
38 C.F.R. § 3.155(c) (2009).  Generally, the informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2009).  However, an informal claim for TDIU need not be 
specifically labeled as such.  Indeed, the United States 
Court of Appeals for the Federal Circuit has held that VA has 
a duty to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, and 
that once a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider entitlement to TDIU.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001). 

With regard to the second of the aforementioned 
determinations (when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to TDIU), 
the Board notes that TDIU may be awarded, where a veteran's 
schedular rating is less than total, if evidence is received 
to show that he is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  38 C.F.R. § 4.16 (2009).  Normally, 
consideration is given to such an award only if the Veteran 
has a single service-connected disability ratable at 
60 percent or more, or if he has two or more such 
disabilities with a combined rating of 70 percent or more, 
with at least one disability ratable at 40 percent or more.  
38 C.F.R. § 4.16(a) (2009).  For the above purpose of one 60 
percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).  

Failure to satisfy the percentage standards outlined above is 
not an absolute bar to an award of TDIU.  38 C.F.R. 
§ 4.16(b).  Rather, it is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  Id.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to that veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  Id.

Background and analysis

Historically, the Veteran filed his initial claim for VA 
compensation benefits in August 2004, and in a rating 
decision dated in December 2004, the RO granted service 
connection, effective in August 2004, for:  diabetes mellitus 
type II, rated as 20 percent disabling, coronary artery 
disease associated with diabetes mellitus type II, rated 
as 10 percent disabling; hypertension associated with 
diabetes mellitus type II, rated as 10 percent disabling; and 
PTSD, rated as 10 percent disabling.  In addition, in a 
rating decision dated in March 2006, the RO granted service 
connection for bilateral hearing loss, with a noncompensable 
rating effective from August 2004.  

On May 16, 2006, the Veteran filed a claim for increased 
compensation stating his service-connected diabetes had 
worsened and he was requesting service connection for 
peripheral neuropathy secondary to his diabetes.  He also 
said he was requesting an increased rating for his service-
connected PTSD.  With his claim, the Veteran submitted a 
March 2006 Physician's Statement for Diabetes from his 
private physician, D.Y., D.O., concerning his evaluation of 
the Veteran's diabetes and its complications.  The Veteran 
also submitted a May 2006 letter from Dr. D.Y. in which he 
listed the Veteran's diagnoses.  With his claim, the Veteran 
also filed a statement from his wife regarding her 
observations of his problems with sleeping, depression, 
temper, jumpiness, memory problems and personal hygiene, 
which she related to his PTSD.  In addition, the Veteran 
submitted an April 2006 consultation report from a VA 
psychologist who referred to having conducted a VA 
compensation and pension two years earlier.  The psychologist 
said the Veteran then had GAF (global assessment of 
functioning) score of 80 (no more than slight impairment in 
social or occupational functioning per DSM-IV (DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, (4th ed.) (See 
38 C.F.R. § 4.130 (2009)).  The psychologist said that after 
current examination and witnessing the recurrence of 
nightmares, flashbacks, depression and anhedonia, he was 
inclined to think the Veteran needed to make a claim for an 
increase in PTSD symptoms.  He said the Veteran was having a 
recurrence of suicidal thoughts, and he said the diagnosis 
was PTSD, severe, with depression.  

VA outpatient records show that in February 2006, a primary 
care provider referred the Veteran for mental health clinic 
consultations.  The referring physician described the 
behavior/symptoms requiring consultation as:  "agitated, 
restless, uncooperative, withdrawn, depressed, PTSD."  The 
duration of the symptoms was reported as six months.  A VA 
psychology consultation report dated in March 2006 stated the 
Veteran underwent cognitive screening and screening for 
psychiatric symptoms.  The Veteran reported depressive 
symptoms including suicidal ideation on several days in the 
last year, and was found to meet the criteria for major 
depressive disorder.  In addition, his reported symptoms of 
PTSD included avoidance of traumatic event, loss of interest, 
feeling detached, feeling numb, trouble sleeping, 
irritability, difficulty concentrating, feeling nervous, and 
easily startled.  Based on these results, the Veteran was 
referred for a psychiatric consultation, which took place in 
March 2006.  At that examination, the Veteran reported his 
flashbacks of his military medic duties had intensified, he 
had financial difficulties and was filing for bankruptcy, and 
was having problems with insomnia.  On mental status 
examination, the Veteran's mood appeared somewhat anxious and 
dysphoric.  He denied any suicidal or homicidal ideations or 
intent.  After examination, the Axis I diagnosis was major 
depression, recurrent, severe without psychotic features, and 
chronic PTSD, secondary to military medic duties.  The 
psychiatrist assigned a global assessment of functioning 
score of 55 reflecting moderate symptoms or moderate 
difficulty in social or occupational functioning.  

In a record dated in April 2006, a VA social worker noted the 
Veteran appeared motivated for treatment of symptoms from 
PTSD.  

The Veteran underwent VA examinations in July 2006, and at an 
examination for diabetes mellitus, type II was diagnosed as 
having bilateral lower extremity peripheral neuropathy 
secondary to diabetes mellitus type II and diabetic 
neuropathy secondary to diabetes type II.  At a July 2006 VA 
consultation for nerve conduction velocity (NCV) and 
electromyography (EMG) studies of the lower extremities, the 
impression was peripheral neuropathy.  

At a July 2006 VA psychiatric examination, the psychiatrist 
noted there was no history of suicide, but the Veteran had 
had episodic passive suicidal thoughts in the context of 
feeling very depressed.  As to personal history, the Veteran 
reported he was in service for about 10 years and after that 
had worked for the postal service for about 27 years.  The 
Veteran reported he had retired about seven years ago and up 
until about six months ago was doing really well and had 
involved himself in volunteer work.  He reported he had lost 
interest in daily activities, felt fatigued, lost his 
appetite, and felt stressed about what he saw on television.  
The Veteran described intrusive thoughts of Vietnam, 
recurring nightmares, sleep problems for at least six months, 
irritability, poor concentration, some startle response, and 
marked decreased ability to enjoy things and feeling 
depressed.  The psychiatrist noted the Veteran complained of 
classic depressive symptoms including low energy, 
concentration problems, apathy, poor motivation, insomnia, 
decreased appetite, feeling anxious, and passive suicidal 
thoughts, episodically.  After mental status examination, the 
Axis I diagnosis was PTSD and comorbid major depression.  The 
psychiatrist said it was his assessment that depression 
played a significant role in the Veteran's current 
dysfunction and said that the Veteran's PTSD dysfunction 
would probably be in the global assessment of functioning 
range 61-70 (indicating some mild symptoms or some difficulty 
in social or occupational or school functioning) if not for 
comorbid depressive disorder.  

In a rating decision dated in August 2006, the RO adjudicated 
the increased rating claims and service connection for 
peripheral neuropathy of the right and left lower 
extremities.  In that rating decision, the RO granted service 
connection for peripheral neuropathy of the right and left 
lower extremities and assigned a 20 percent rating for each, 
effective from May 19, 2006.  In addition, the RO granted an 
increased rating, from 10 percent to 30 percent for the 
Veteran's service-connected PTSD, effective from 
May 19, 2006, and the RO continued the previously assigned 
20 percent rating for service-connected diabetes mellitus, 
type II, a 10 percent rating for coronary artery disease, a 
10 percent rating for hypertension, and a noncompensable 
rating for bilateral hearing loss.  Accordingly, the combined 
rating for the Veteran's service-connected disabilities was 
increased to 70 percent effective May 19, 2006.  In the 
rating decision, the RO stated it was deferring the issue of 
entitlement to individual unemployability.  

The RO received the Veteran's VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, on October 20, 2006.  With his Form 21-8940, 
the Veteran submitted a letter dated October 4, 2006, from 
his VA psychiatrist.  The psychiatrist stated the Veteran was 
seen by him for medication management and his diagnosis 
included major depression and PTSD.  The psychiatrist stated 
it was his professional opinion that he did not see the 
Veteran as being capable of working at the present or in the 
future due to his psychiatric disability.  

On October 20, 2006, the Veteran also submitted an outpatient 
note dated October 4, 2006, in which the Veteran's VA 
psychologist noted that the Veteran was working on a claim 
for unemployability.  The psychologist said there were marked 
improvements in the Veteran's PTSD and depression and that 
the Veteran was coping fairly well and did not complain of 
sleep problems or depression.  In an addendum dated six days 
later, on October 10, 2006, the psychologist stated this was 
to certify the Veteran had a severe case of PTSD along with 
hearing loss.  He said the Veteran had reached a stage where 
disturbed sleep, flashbacks, and hearing loss made it 
imperative that he should retire early.  He said the Veteran 
had done that and showed some improvements as a result of 
terminating his work.  The psychologist said he agreed with 
the Veteran's VA psychiatrist that the Veteran was not 
employable at this stage.  The psychologist said the 
Veteran's impairment was severe and employment was likely to 
exacerbate his PTSD symptoms.  

In a letter received in late October 2006, the Veteran's 
private physician, Dr. D.Y., stated the veteran had been 
under his care for the past 10 years for:  chronic allergic 
rhinitis; diabetes; hyperlipidemia; hypertension; anxiety and 
depression related to his PTSD, and, he said more 
importantly, his coronary artery disease for which he had had 
numerous angioplasties.  Dr. D.Y. said that as a result of 
the above conditions, the Veteran had had numerous 
infections, complications, and inability to work full time.  
Dr. D.Y. said that as a result of this the Veteran had had to 
retire at an early age of 55.  

In November 2006, the United States Postal Service (USPS) 
returned a VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits, 
in which it stated the Veteran last worked in December 1998 
and the reason for his termination was retirement - not on 
disability.  It was stated the Veteran worked 8 hours a day 
and 40 hours a week as a clerk and because records were too 
old, it was unknown whether concessions were made to the 
Veteran by reason of age or disability.  In correspondence 
received in December 2006, the USPS confirmed the Veteran was 
receiving a civil service retirement annuity.  

In its December 2006 rating decision, in pertinent part, the 
RO found the Veteran was unemployable as a result of his 
service-connected disabilities and granted a TDIU rating 
effective May 19, 2006, stating that was the date the Veteran 
met the schedular requirements for TDIU.  

The Veteran contends that he should be granted an effective 
date earlier than May 19, 2006, for the award of a TDIU.  He 
has argued that his unemployability start date should have 
been effective back to 2004 when he had his first VA 
examination regarding his PTSD.  Alternatively, the Veteran 
argues that between the VA examination in 2004 and 
February 2006, when he asked and pleaded for help from his VA 
primary care physician, that his depression, anxiety, and 
PTSD were getting worse, including suicidal thoughts, but he 
was in denial as to his mental problems, which he in effect 
argues prevented him from working.  

Although the Veteran has stated that he originally sent his 
VA Form 21-8940 to the RO in September 2006, and resent it 
October 2006, review of the record shows only that the 
Veteran's VA Form 21-8940, Application for Increased 
Compensation Based on Unemployability, was received 
October 20, 2006,  The Board notes, however, the outpatient 
record from the VA psychologist dated October 4, 2004, noted 
the Veteran's compensation for PTSD had been upgraded to 
30 percent, the Veteran had a total combined rating of 
70 percent, and that the was working on a claim for 
unemployability.  Because the VA psychologist's note 
indicated the Veteran's intent to apply for a TDIU rating, it 
serves as an informal claim for TDIU.  Further, it must be 
considered as having been received on October 4, 2006, 
because records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, the earliest possible date of entitlement for 
TDIU is October 4, 2005, based on October 4, 2006, as the 
date of receipt of the Veteran's TDIU claim.  38 C.F.R. 
§ 3.400(o)(2).  

Having established that the date of the Veteran's claim of 
entitlement to TDIU was October 4, 2006, the Board's inquiry 
moves to the matter of when it was factually ascertainable 
that the Veteran was unemployable due to his service-
connected disabilities.  The range of possible dates starts 
one year before the date of receipt of claim, which would be 
October 4, 2005, and ends on the date as of which TDIU has 
been established by the RO, May 19, 2006.  See 38 C.F.R. § 
3.400(o).  

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular or 
extraschedular basis.  

As was noted earlier, the RO awarded a TDIU effective 
May 19, 2006, the date the Veteran was shown to meet the 
schedular criteria for a TDIU with two or more service-
connected disabilities, with at least one disability ratable 
at 40 percent or more (based on combined ratings for 
disabilities associated with diabetes) and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  Prior to May 19, 2006, the 
Veteran's service-connected disabilities did not include 
peripheral neuropathy of the lower extremities; his service-
connected disabilities were: diabetes mellitus type II, rated 
as 20 percent disabling, coronary artery disease associated 
with diabetes mellitus type II, rated as 10 percent 
disabling; hypertension associated with diabetes mellitus 
type II, rated as 10 percent disabling; PTSD, rated as 
10 percent disabling; and bilateral hearing loss, rated 
noncompensably disabling.  There was a combined rating of 
40 percent, effective August 2, 2004.  Accordingly, the 
Veteran's service-connected disabilities  did not meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a) until May 19, 2006.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance under 38 C.F.R. 
§ 3.321(b)(1) (2009).  See Floyd v. Brown, 9 Vet. App. 88, 
94-97 (1995).  Further, in Bowling v. Principi, 15 Vet. App. 
1, 10 (2001), the Court, citing its decision in Floyd, 
similarly held that the Board cannot award a TDIU under 
38 C.F.R. § 4.16(b) in the first instance because that 
regulation requires that the RO first submit the claim to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  

For the Veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
that takes the case outside of the norm.  The sole fact that 
the Veteran was unemployed or had difficulty obtaining 
employment is not enough.  See Van Hoose v. Brown, 4 Vet.  
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

In this case, the evidence of record does not show that the 
Veteran's service-connected disabilities were so exceptional 
or unusual that they were sufficient to cause the Veteran to 
be unemployable prior to May 19, 2006.  

A review of the claims file demonstrates that the Veteran has 
reported he completed high school, was a medic during his 
military service, and worked as a distribution clerk for the 
United States Postal service from 1973 until his retirement 
in 1998.  

In addition to the evidence outlined above, which was of 
record when the RO assigned the current disability ratings 
for the Veteran's service connected disabilities and decided 
the peripheral neuropathy service connection claims, the RO, 
in October 2008, received private medical records primarily 
concerning treatment for the Veteran's heart disease.  

Included are records showing the Veteran was hospitalized for 
several days in November 2005 with complaints of recurrent 
angina.  He was noted to have known coronary artery disease, 
diabetes, hyerlipidemia, chronic obstructive pulmonary 
disease, and continued tobaccoism.  It was further noted he 
had had multiple coronary interventions in the past including 
stenting, cutting balloon angioplasty and brachytherapy.  
During the November 2005 hospitalization, he underwent 
echocardiogram and cardiac catheterization.  On 
echocardiogram, the left ventricle was normal size, and the 
ejection fraction was 60 to 65 percent.  The left atrium, 
right atrium, aortic root, and right ventricle were normal 
size.  On cardiac catheterization, the ejection fraction was 
55 percent.  The Veteran was discharged with plans for 
continued medical treatment.  

In a February 2006 letter, which was among the evidence 
received in October 2008, the Veteran's private cardiologist 
said she had seen the Veteran the previous day and that from 
a cardiovascular standpoint he was doing well without any 
exertional angina.  The physician noted the Veteran had a lot 
of complaints, one of which was generalized fatigue, apathy, 
and no desire to do anything.  He also reported he was 
somewhat depressed.  The impression reported by the 
cardiologist was:  (1) diffused ischemic heart disease, doing 
well at the current time, but she said a lot of the Veteran's 
complaints could potentially be medication side effects; and 
(2) depression/ fatigue/ apathy/ headaches.  The physician 
said it was unclear if this was due to the Veteran's blood 
pressure, which she said was somewhat low, beta blocker side 
effect, or worsening depression.  The physician noted the 
Veteran planned to recontact his VA physician and take up on 
her offer for an appointment with a psychologist.  

Although the private medical records, including those 
outlined above, along with the VA medical records outlined 
earlier show treatment for the service-connected 
disabilities, they do not show that those disabilities 
prevented the Veteran from obtaining or maintaining gainful 
employment prior to May 19, 2006.  The Board recognizes that 
the Veteran's private physician, Dr. D.Y., in his 
October 2006 letter listed the conditions for which he had 
been treating the Veteran and said that as a result of these 
disabilities the Veteran was unable to work full time and had 
had to retire at an early age of 55.  The Board finds this 
statement to be of limited probative value, as Dr. D.Y. 
included nonservice-connected as well as service-connected 
disabilities in the list of conditions he said made the 
Veteran unable to work full time.  Further, although the 
Veteran has stated he had problems with diabetes and 
undiagnosed PTSD before he retired and this, combined with 
the stress of his job, caused him to retire at age 55 (in 
1998), neither this, nor the statement of Dr. D.Y., serves as 
probative evidence of some extraordinary circumstance or that 
the Veteran's service-connected disabilities alone prevented 
him from obtaining or maintaining some form of substantially 
gainful employment prior to May 19, 2006.  

In conclusion, the Board finds that the schedular criteria 
for a TDIU were not met prior to May 19, 2006, and that the 
evidence of record did not factually show that 
unemployability due to service-connected disabilities 
warranting a total rating based on individual unemployability 
arose prior to that time which would warrant referral for 
extraschedular consideration for a TDIU rating under 
38 C.F.R. § 4.16(b) for the period prior to May 19, 2006.  
Therefore, the assignment of an effective date earlier than 
May 19, 2006, is not warranted.  For the foregoing reasons, 
the Board finds that the preponderance of the evidence is 
against the Veteran's earlier effective date claim for a TDIU 
rating.  Because the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
See schoolman v. West, 12 Vet. App. 307, 311 (1999).  


						(Continued on next page.)



ORDER

Entitlement to an effective date earlier than May 19, 2006, 
for a grant of a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


